IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAMAR T. STANFORD,                          §
                                             §      No. 499, 2017
         Defendant Below,                    §
         Appellant,                          §      Court Below: Superior Court of the
                                             §      State of Delaware
         v.                                  §
                                             §      Cr. ID No. 1511011810 (N)
STATE OF DELAWARE,                           §
                                             §
         Plaintiff Below,                    §
         Appellee.                           §

                               Submitted: February 26, 2018
                               Decided:   May 15, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                          ORDER

         (1)    The appellant, Shamar T. Stanford, has appealed the Superior Court’s

order of June 7, 2017,1 and supplemental order of August 28, 2017,2 denying his

motion for postconviction relief and request for the appointment of counsel under

Superior Court Criminal Rule 61. The appellee, State of Delaware, has moved to

affirm the judgment of the Superior Court on the ground that it is manifest on the

face of Stanford’s opening and supplemental opening briefs that the appeal is

without merit.




1
    State v. Stanford, 2017 WL 2484588 (Del. Super. June 7, 2017).
2
    State v. Stanford, 2017 WL 3706959 (Del. Super. Aug. 28, 2017).
      (2)    In January 2016, Stanford was indicted for Possession of a Firearm by

a Person Prohibited (“PFBPP”), Endangering the Welfare of a Child, and three drug

offenses. During pre-trial proceedings, Stanford’s trial counsel filed a motion to

suppress, which was denied on December 2, 2016.

      (3)    On December 12, 2016, Stanford pleaded guilty to two charges in the

indictment—PFBPP and endangering the welfare of a child—and was sentenced to

a total of sixteen years of Level V incarceration, including a five-year minimum

mandatory term, with the balance suspended for probation. In exchange for the

guilty plea, the State agreed to dismiss the other charges in the indictment.

      (4)    Stanford did not file a direct appeal from the guilty plea or sentence.

He did, however, file a series of letters and motions—including a motion for

postconviction relief—attacking the validity of his guilty plea and sentence, the

effectiveness of his trial counsel, and the Superior Court’s denial of the pre-trial

suppression motion.

      (5)    In his postconviction motion as amended in April and May 2017,

Stanford raised overlapping claims of illegal search and seizure, police perjury,

ineffective assistance of counsel, unfulfilled plea agreement, and involuntary guilty

plea. Also, Stanford requested the appointment of counsel. The Superior Court

denied the merit of Stanford’s ineffective assistance of counsel claims, and

dismissed those claims under Rule 61(d), and determined that Stanford’s challenges

                                          2
to the guilty plea, the sentence imposed, and the pre-trial suppression ruling, were

procedurally barred under Rule 61(i)(3), (4), and (5).

         (6)    We review the Superior Court’s denial of postconviction relief for

abuse of discretion and questions of law de novo.3 Having carefully considered the

parties’ submissions on appeal and the Superior Court record—including an affidavit

filed by Stanford’s former trial counsel in response to the allegations of

ineffectiveness—we affirm the denial of Stanford’s motion for postconviction relief

and request for counsel on the basis of the Superior Court’s well-reasoned decisions

of June 7, 2017 and August 28, 2017.

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




3
    Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).
                                                3